Citation Nr: 0735288	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  98-03 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for an acquired psychiatric disorder, not otherwise 
specified.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1946 to November 
1946.

In May 1997, the veteran submitted a letter that the RO 
considered a request to reopen previously disallowed claims.  
The RO also found that the veteran has submitted a claim for 
entitlement to TDIU.  In a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, the RO found that new and material 
evidence adequate to reopen a claim for service connection 
for an acquired psychiatric disorder had not been submitted 
and denied entitlement to TDIU (listed as "entitlement to 
increased compensation because of unemployability").  In 
addition, in that rating decision, the RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for bilateral hearing loss, ankylosing 
spondylitis, defective vision, a nasal disorder, a penile 
deformity and a rectal disorder.  The veteran appealed this 
decision to the Board of Veterans' Appeals (Board).

In December 1998, the veteran testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing has been associated with the claims file.  In an 
October 1999 decision, the Board denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder and his claim for a TDIU.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2001 Order, 
the Court vacated the Board's October 1999 decision and 
remanded the veteran's appeal to the Board.  

In October 2001, pursuant to the Court's March 2001 Order, 
the Board remanded the veteran's appeal to the RO in order 
for the RO to obtain additional medical records and to 
address whether additional notice or development was required 
under the Veteran's Claims Assistance Act of 2000 (VCAA).

An August 2004 Board decision reopened the veteran's claim 
for service connection for an acquired psychiatric disorder.  
That claim and the veteran's other claims, including 
entitlement to TDIU, were remanded in order to provide the 
veteran additional VCAA notice and for the RO to make 
arrangements with the appropriate VA medical facility for the 
veteran to be afforded a VA examination by a panel of one 
psychologist and one psychiatrist.  The RO substantially 
completed this development.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In a February 2006 rating decision, the RO granted service 
connection for an acquired psychiatric disorder, not 
otherwise specified, assigning a rating of 10 percent and an 
effective date in May 1997 (the month he filed to reopen his 
claim for service connection).  The veteran filed a notice of 
disagreement and perfected his appeal for a higher initial 
rating for his service-connected psychiatric disorder.

The veteran's attorney submitted a January 2007 document.  In 
that document, the attorney wrote, in order to avoid any 
further delay with the issues of the appropriate schedular 
rating for the psychiatric disorder and entitlement to TDIU, 
the veteran wished to withdraw his other claims on appeal.  
See 38 C.F.R. § 20.204.  Thus, the only claims remaining on 
appeal are as listed on the title page.


FINDINGS OF FACT

1.  The psychiatric evidence shows that since May 1997, the 
veteran's service-connected psychiatric disorder has been 
manifested by disability that more nearly approximates total 
occupational and social impairment.

2.  Based on the grant of a 100 percent rating for an 
acquired psychiatric disorder, the veteran's claim for TDIU 
includes no justiciable case or controversy for active 
consideration by the Board.



CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic 
Code 9400 (2007).

2.  The veteran's appeal with respect to entitlement to TDIU 
is dismissed as no justiciable case or controversy is before 
the Board at this time.  38 U.S.C.A. §§ 7104, 7105, 7107 
(West 2002); 38 C.F.R. §§ 4.16, 19.4, 20.101, 20.200, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for a rating increase to 
100 percent for the service-connected acquired psychiatric 
disorder.  The Board notes that this is a complete grant of 
the benefit sought on appeal.  Therefore, no further 
development is needed with respect to this claim.  

The granting of a 100 percent rating from the date of service 
connection for the veteran's acquired psychiatric disorder 
dismisses the veteran's claim for a TDIU.  Specifically, as 
the Board has granted the veteran a total rating for the 
entire period of time under appeal (from May 1997), the 
veteran has been giving a total rating since the veteran 
filed the claim that the RO construed as a claim for TDIU 
(May 1997).  Therefore, there is no longer an active question 
regarding whether he is entitled to a TDIU.  Such a grant 
would not lead to additional benefits.  See 38 C.F.R. § 4.16.  
Therefore, analysis of whether VA provided the appellant with 
adequate VCAA notice regarding this claim is unnecessary as 
this claim is moot.

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id.  (Recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (Internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, 12 Vet. App. at 
126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

The veteran's acquired psychiatric disorder is rated under 
Diagnostic Code 9400 (generalized anxiety disorder) and is 
evaluated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130. The Rating Formula 
reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score 
that mental health professionals assign upon examination of a 
patient reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra.

38 C.F.R. § 4.16 provides that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total.  As noted, in the instant decision, the 
Board finds that the veteran is entitled to a total schedular 
rating for the entire period under appeal.  Thus, the 
provisions of 38 C.F.R. § 4.16 do not provide the veteran 
with an additional benefit, and therefore, the Board will not 
further analyze whether the veteran is entitled to TDIU.

Factual Background

As noted above, the veteran filed to reopen a claim for 
service connection for an acquired psychiatric disorder in 
May 1997.  The veteran continuously pursued this claim until 
the RO granted service connection in the February 2006 rating 
decision.  The veteran timely perfected an appeal seeking a 
higher initial rating for the service-connected disability.  
Thus, the period of time at issue dates from May 1997.

The claims file includes numerous psychiatric treatment 
records from the period under appeal.  In a December 1997 
record, a social worker met with the veteran in another space 
because the veteran believed that the usual office was 
"bugged."  When off medication, the veteran was noted to be 
despondent and easier to anger.  The social worker found that 
the veteran was dysphoric, and she noted that the veteran had 
recently had homicidal and suicidal ideation.  In another 
December 1997 record, the social worker found that the 
veteran had an obsessive and paranoid ideation.  The veteran 
currently denied homicidal or suicidal ideation, but stated 
that he had a weapon in his car.  

These treatment records also include a March 1998 mental 
health center note in which a psychiatric clinical nurse 
documented that the veteran needed to "slip out the back 
door and walk across I-75 in order to avoid Federal agents".  
The veteran reported that he had told off one of these agents 
the day prior.  The veteran reported that he felt threatened 
by another VA therapist and that he would "do what it takes 
to defend [his family]."  In a December 1998 letter, the 
same nurse specialist wrote that the veteran had been treated 
for many years for obsessive compulsive disorder.  She wrote 
that the veteran had a fear of contamination, frequently wore 
plastic gloves and was reluctant to touch doorknobs, and that 
the believed he was being followed by Federal agents.  

A review of additional psychiatric treatment records reveals 
that the veteran continued to have these symptoms.  In later 
treatment records, the psychiatric nurse noted above began to 
assign the veteran GAF scores.  In a March 2003 treatment 
record, she assigned the veteran a GAF of 65.  A September 
2005 treatment record reveals that the veteran continued to 
experience a "black film" covering him, which tended to 
occur when he was driving and a car passed him.  The veteran 
was noted to socialize with family members and neighbors, but 
he was having increased problems with short and long term 
memory.  The psychiatric nurse assigned a GAF of 58.  In a 
May 2007 treatment record, she recorded a GAF of 62.  In the 
May 2007 record, the same clinician reported that the veteran 
continued to have visual hallucinations, including seeing a 
face of a man and having suspiciousness and avoidance of 
touching door knobs.

The claims file also includes an October 2003 private 
psychiatric examination report.  The medical doctor noted 
that he had reviewed the veteran's records, interviewed the 
veteran, and reviewed relevant scientific literature.  The 
veteran reported that during service, in 1946, there was an 
outbreak of lice and that he was sprayed with DDT.  He was 
hospitalized for a month for a severe streptococcal infection 
and treated with a penicillin injection.  The clinician 
recounted the veteran's past psychiatric treatment in detail, 
noting that electroshock treated had been recommended in 1952 
and that, by 1969, the veteran's germ phobia was noted.  The 
clinician indicated that the veteran's germ phobia has been a 
prominent and disabling symptom ever since.  The veteran 
carries little plastic baggies with him in case he has to 
touch something, buys soap by the case, owns approximately 50 
pairs of pants in order that he may change pants whenever he 
needs to, and is so preoccupied with fears of 
"contamination" that the veteran is unable to sit next to 
his own children at church.

The clinician documented, that by 1997, the veteran was 
obsessed with the idea that somebody was out to get him, 
thought the therapy office was bugged, his phones tapped, 
that the "Feds" were looking in his windows and following 
him.  In addition, by this time, the veteran felt his brain 
was outside his body, believed that VA had put a tracer on 
his car and drove past his house every fifteen minutes, and 
stated that three men had shot up his house with a shotgun.  
In 1997, the veteran also developed a psychotic transference 
to a therapist and eventually brought several weapons to 
protect him from her.  The clinician found that the veteran 
had remained "floridly psychotic" from 1997 to the time of 
this examination in October 2003.

During the clinician examination, testing indicated that the 
veteran had moderately severe major depression.  The examiner 
described the veteran's visual and tactile hallucinations.  
He noted that voices tell the veteran what to do, especially 
that he should kill himself. 

The veteran reported that sometimes when a car passed he felt 
contaminated, after which he has to shower twice and change 
his clothes.  While he feels contaminated, anything the 
veteran touches must be discarded.  The examiner observed 
that despite all of the veteran's abnormal thinking, his 
demeanor was clam and he was well organized, affable, and 
cooperative.  The veteran's insight as to the delusional 
thinking, however, was noted to be quite poor.  

The examiner found that the psychiatric evidence supported a 
link between the veteran's obsessive-compulsive disorder and 
streptococcal infection, which is known as Pediatric Auto-
immune Neuropsychiatric Disorder Associated with 
Streptococcal (PANDAS) infection.  The clinician concluded in 
October 2003 that he had no doubt that the veteran was 
totally and permanently disabled by his psychiatric disorder.  
He found that PANDAS was a reasonable explanation for the 
veteran's entire psychiatric disorder.

Pursuant to Board's August 2004 remand, the veteran underwent 
two additional examinations during which a psychologist and a 
psychiatrist evaluated the veteran and commented upon the 
October 2003 private examination report.  In June 2005, the 
veteran underwent an examination by a psychologist.  He noted 
review of the claims file.  The psychologist reported that 
the veteran had occasional contact with his two children from 
a previous marriage.  The veteran had not worked since 1969 
or 1970, at which point he reportedly stopping working due to 
mental health problems.  The veteran reported that most of 
his time was spent listening to the radio, watching 
television, or talking to friends over the phone.  He stated 
that he cannot go to other's houses.  He reported that his 
psychiatric symptoms caused him to lose his family, including 
his wife.

The examiner reported that the veteran's thoughts were 
coherent, but that delusions of persecution were present, and 
some grandiosity was also evident.  The veteran's mood was 
sad and anxious and affect was constricted.  Insight and 
judgment were fair.  Although he expressed thoughts about 
death, he denied plan or intention to kill himself.  
Diagnoses were psychotic disorder, obsessive compulsive 
disorder, and dysthymic disorder.  The psychologist assigned 
a GAF of 33.  The psychologist commented on the October 2003 
private examination, noting that the medical doctor appeared 
to have researched the area extensively and that he made a 
"compelling case" for establishing service connection.  He 
found that, if the veteran was exposed to DDT and had a 
severe streptococcal infection, that it would be reasonable 
to state that the veteran's psychiatric symptoms had as 
likely as not been caused by his service experience.

In August 2005, the veteran underwent the examination by the 
psychiatrist.  The psychiatrist reviewed the claims file.  
The veteran reported that he hears the "devil's voice" 
everyday and reported seeing a "red-headed" lady that sits 
next to him, and crawls away and disappears into the carpet.  
He noted that he experienced this 3-4 times a day.  The 
veteran's memory was impaired.  He could not recall any of 3 
memory items given to him after 3 minutes, but he did well 
with "serial 7s."  He also did well on interpreting 
proverbs.  

The psychiatrist also assigned the veteran a GAF of 33.  He 
found that the veteran was experiencing a severe obsessive 
compulsive disorder, as well as a psychotic disorder and 
dysthymic disorder.  It was his professional psychiatric 
opinion that it was as likely as not that the veteran's 
current psychiatric disorder began during service or was 
related to some incident that happened in service, and 
therefore, he wrote that he was in agreement with the October 
2003 private opinion.  (Service connection for a psychiatric 
disorder is not in dispute; the issue here is the severity of 
the disorder since May 1997.)


Analysis

After consideration of evidence of record, the Board finds 
that the veteran's psychiatric disorder has been productive 
of total occupational and social impairment since May 1997.  
The competent evidence indicates that all of the veteran's 
psychiatric symptoms are attributable to his service-
connected psychiatric disorder.  It is apparent that he often 
experiences visual and auditory hallucinations and delusions.  
The psychiatric records also show that the veteran has had 
suicidal and homicidal ideation.  His life is severely 
constricted by his belief that he is always being followed by 
Federal agents.  Further, the treatment records demonstrate 
how the veteran's belief that he and objects around him 
become contaminated has dramatically affected his ability to 
function.  With respect to social functioning, it is apparent 
that the veteran can not travel to other people's houses.  He 
also indicated that he has lost contact with his family due 
to his disability and that his disability caused the divorce 
from his wife.

The October 2003 private examination report indicates that by 
1997 the veteran's psychiatric symptoms became manifested to 
their present degree of severity and  that he had been 
"floridly psychotic" during that period of time.  It was 
the examiner's opinion that veteran was totally and 
permanently disabled by his psychiatric disorder.  In the two 
VA examinations conducted in June 2005 and August 2005, the 
examiners concurred with the private report's findings that 
the veteran's psychiatric disorder was profoundly disabling.  
Both the psychologist and the psychiatrist assigned GAFs of 
33.  As noted above, a GAF of 31 to 40 is assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or when 
there is major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).

The Board is cognizant of a mental health nurse's 
observations.  She followed the veteran for several years and 
consistently assigned higher GAF scores.  The Board notes 
that these same treatment records, however, document the 
veteran's hallucinations, delusions, and other "severe" 
symptoms noted by the VA examiners and private medical 
doctor.  Further, these records encompass the periods in 
which the VA examinations were given where the much lower GAF 
scores were assigned.  

There is also some evidence that the veteran retains some 
social functioning, including having friends.  In short, the 
evidence of record does not indicate that the veteran has all 
the symptoms of total occupational and social impairment 
outlined.  See 38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  This, however, is not required.  38 C.F.R. 
§ 4.21.  The Board has taken consideration of all the 
psychiatric evidence of record from the period under 
consideration, to include GAF scores of 33 based upon 
thorough examinations by psychiatrists and all the veteran's 
psychiatric symptoms, to include obvious psychotic behavior.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
After this review of the evidence, the Board finds that the 
veteran's disability most nearly approximates total social 
and industrial impairment, which supports a 100 percent 
rating.  See 38 C.F.R. §§ 4.7, 4.130.  The Board further 
finds that the veteran's disability has essentially been 
manifested by complete occupational and social impairment 
from the date of service connection in May 1997.  There is no 
indication that the veteran's disability rating should be 
"staged."

Regarding the veteran's claim for TDIU, the Board again notes 
that the granting of a 100 percent rating provides the 
veteran with a total rating throughout the time under appeal, 
and therefore, the provision of 38 C.F.R. § 4.16 provide no 
additional benefit to the veteran.  Thus, the veteran's claim 
for TDIU is moot and will be dismissed because there is no 
justiciable case or controversy as contemplated by 38 
U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.









ORDER

An initial 100 percent schedular rating for an acquired 
psychiatric disorder, not otherwise specified, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 

The appeal with respect to the claim to entitlement to TDIU 
is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


